Citation Nr: 1603996	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-07 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to specially adapted housing or to a special home adaptation grant.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active service in the U.S. Navy from May 1966 to October 1969.  

This case comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

FINDINGS OF FACT

1.  The most probative evidence of record establishes that the Veteran did not meet the criteria for a diagnosis of PTSD at any time during his claim and appeal.

2.  The Veteran's service-connected disabilities do not result in permanent and total disability due to (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) loss or loss of use of both upper extremities; or (6) burns resulting in contractures causing limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 4.125(a) (2015).

2.  The criteria for establishing entitlement to specially adapted housing or special home adaptation have not been met. 38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2015).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in letters sent to the Veteran.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran a relevant examination and opinion in January 2012.  That opinion described the Veteran's psychiatric disability picture, reflected consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. 38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id., see also 38 C.F.R. § 4.125(a) (2015).

The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the American Psychiatric Association 's Fifth Edition of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-5); however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied to claims pending before the Board. 79 Fed. Reg. 45094 (Aug. 4, 2014).  

The Veteran filed a claim of entitlement to service connection for PTSD in June 2008.  In a subsequent statement submitted in August 2008, he argued his PTSD was a direct result of his tour in Vietnam.  One of his duties on board his ship was to conduct maintenance of the refrigeration units, one of which served as a morgue.  He also described witnessing injured soldiers in the hospital and witnessing men being shot.  He described reacting to loud noises by dropping to the floor after his return from Vietnam.  Thereafter, the problem subsided.  However, after his foot amputation in 2007, the memories allegedly started to surface again.  

VA treatment notes first document the Veteran presenting for psychiatric treatment in May 2008.  At that time, the Veteran described having a long history of PTSD which had worsened since the amputation of his right foot in February 2007.  The Veteran endorsed symptoms of nightly nightmares, causing him to wake up screaming and punching at times, flashbacks, easily being startled, avoidance, quick temper, and hypervigilance.  The Veteran reported having depressed mood with depressive symptoms over the previous six months that included decreased sleep, interest, energy, concentration, and occasional feelings of hopelessness and stronger feeling of worthlessness.  The Veteran also endorsed fleeting thoughts of passive suicidal ideation.  The Veteran's wife, who was present during the clinical interview, indicated that the Veteran used to be "such a happy guy; he's been down for a while."  The VA staff psychiatrist diagnosed the Veteran with PTSD, depression not otherwise specified, and ruled out panic disorder.  

The Veteran subsequently presented for a psychiatric consultation later in May 2008.  The attending physician discussed the Veteran's military history and the symptoms the Veteran related in his earlier consultation.  The Veteran again received a diagnosis of PTSD, Vietnam related.  His diagnosis of major depressive disorder was also related to Vietnam.  

In an October 2008 stressor statement, the Veteran described witnessing a soldier 20 yards from him stepping on a landmine, blowing off both of his legs.  The Veteran noted that this memory had remained with him his whole life.  Development from the RO showed that there were mortar attacks on the Veteran's base while he was stationed there.  The RO was unable to confirm the Veteran's report of witnessing a soldier being injured by a landmine, but did report there being a death caused by mortar fire.  

In a July 2009 statement, the Veteran reiterated that he had witnessed a soldier step on a landmine.  Specifically, he described his alleged stressor incident happening between April 1968 and June 1968.  

In August 2009, the Veteran submitted a buddy statement from one of his acquaintances.  The statement described the Veteran beginning to describe nightmares relating to his service in Vietnam.  The dreams were detailed, and the Veteran had reported he was only able to sleep for one to two hours at a time.  The nightmares and sleep difficulty had onset after the Veteran's foot amputation.  The statement went on to describe one instance where the Veteran heard a car backfire and immediately jumped under the table to take cover.  

In another August 2009 statement, the Veteran's wife described the Veteran beginning to have nightmares again after his right foot amputation.  The Veteran would be unable to sleep after having a nightmare.  She described the Veteran beginning to feel useless, sinking into a perceived depression.  The Veteran had started to think he was worthless because he was unable to do "half of the things he used to do."  The Veteran's wife stated the Veteran's psychiatric problems were compounded due to the Veteran's worry about the extra burden he was putting on his family as a result of his symptoms.  

A subsequent August 2009 buddy statement from a fellow Vietnam veteran described the Veteran before and after his foot amputation.  The Veteran was generally reserved concerning his time in Vietnam.  After he lost his right foot, however, his "demeanor changed."  The Veteran informed his friend about how he had witnessed a soldier being injured by a landmine when he was in Vietnam.  

VA subsequently afforded the Veteran his first examination for his PTSD claim in January 2012.  After a clinical interview and review of the Veteran's medical record, the examiner diagnosed the Veteran with depressive disorder, not otherwise specified.  She specifically indicated the Veteran did not have a diagnosis of PTSD.  During the clinical interview, the Veteran denied any mental health services prior to or during his military service.  He also denied receiving any mental health services at that time, recalling his visits in 2008 at the VA medical center.  The Veteran reported that the medication he received after those visits had stabilized his mental health struggles, noting that he was able to control his anger with the medication.  The Veteran reported that he was sleeping very well, sleeping generally eight to 10 hours per night.  He reported he used to have nightmares over 30 years previously.  The Veteran described his then-current mood as "pretty calm."  He indicated he felt depressed at times, depending on the situation, noting that is depression was related to situational stressors during his life at the time.  The Veteran also stated when he thinks of his 2007 right foot amputation, and when he thinks of what he used to be able to do, he would become depressed and frustrated.  

The examiner next addressed the Veteran's reported stressors for his claim for PTSD.  Regarding the Veteran's description of working with the refrigerators on his ship during service and his description of being shot at when out on the perimeter of his inland Vietnam base, the examiner found that these stressors were related to the Veteran's fear of hostile military or terrorist activity and that they were adequate to support a diagnosis of PTSD.  However, despite determining the adequacy of the reported stressors, the examiner found the Veteran did not satisfy the criteria for a diagnosis of PTSD because the Veteran did not persistently re-experience the traumatic events or demonstrate persistent symptoms of increased arousal.  This served as the basis for the examiner's conclusion that the Veteran had a diagnosis of depression related to his service-connected disabilities rather than a diagnosis of PTSD.  

The Board notes that the RO subsequently awarded service connection for depression in an April 2012 rating decision.  

The record documents two primary psychiatric diagnoses.  Throughout the claim and appeal period, the Veteran has received a diagnosis of depressive disorder.  This was diagnosed over the course of the Veteran's May 2008 VA treatment and in his January 2012 VA examination.  The Veteran also received a diagnosis of PTSD during his May 2008 treatment.  The Board finds the January 2012 VA opinion to be the most probative evidence with regard to the appropriate diagnosis for the Veteran's psychiatric disorder for the entire course of his claim and appeal.  The examination findings are more probative of the fact that the Veteran does not suffer from PTSD than the May 2008 VA treatment notes.  The VA examiner in his January 2012 report provided a more logical rationale for his diagnosis and specifically addressed the diagnostic criteria for PTSD provided in the DSM in determining that the Veteran did not demonstrate reexperiencing and symptoms of increased arousal.  Moreover, the Board finds it significant that the January 2012 examiner accounted for the Veteran's stressor statements in her opinion, notwithstanding the unverified status of these statements.  The January 2012 report is very thorough and detailed.  That detail is part of the more compelling reasoning on the part of the examiner when compared to the other evidence, and this more compelling reasoning makes the examiner's opinion more probative as to the diagnosis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  Therefore, the Board accords more probative weight to the January 2012 opinion than to the VA treatment records that document the diagnosis of PTSD without adequate explanation.  

The Board has also considered the Veteran's statements and the various buddy statements describing PTSD symptoms and, ultimately, the diagnosis of PTSD.  In noting these statements, the Board acknowledges the Veteran and his acquaintances are competent to report perceived manifestations of psychiatric symptoms.  However, to the extent that the Veteran and these individuals are stating the Veteran has PTSD, the Board notes that they are providing lay evidence pertaining to the diagnosis of his psychiatric disability.  

In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case. 

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  

In this case, neither the Veteran nor the individuals who submitted buddy statements are competent to render a diagnosis of PTSD.  Such a diagnosis goes beyond mere observation, and it requires medical training and knowledge.  Neither the Veteran nor the individuals who submitted buddy statements have demonstrated having such knowledge.  Therefore, the Board finds that these lay statements to not be competent evidence of a PTSD diagnosis. Moreover, regardless of their competence, the Board finds the 2012 examiner's opinion as to the appropriate diagnosis to be the most probative evidence on this question, as discussed above.  

In summary, the preponderance of the evidence shows that the Veteran had a depressive disorder during the claim and appeal period, not PTSD.  The Veteran's depression has been separately service-connected, and is not before the Board in the instant decision.  The preponderance of the evidence is against the finding that the Veteran has a diagnosis of PTSD, and the first element of service connection has not been satisfied.  Thus, the Veteran's claim must be denied.  There is no reasonable doubt to be resolved as to this issue.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

III.  Specially Adapted Housing or Special Home Adaptation Grant

Assistance in securing specially adapted housing will be provided to a Veteran with service-connected disability rated as permanent and total resulting in one of the following: loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; loss or loss of use of one lower extremity together with residuals of an organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or loss or loss of use of one lower extremity together with loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809 (a) (b). 

Via an amendment effective October 25, 2010, loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow as well as full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk were added to the list of circumstances qualifying a Veteran with service-connected disability rated as permanent and total to assistance in securing specially adapted housing. 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  Effective December 3, 2013, amyotrophic lateral sclerosis (ALS) was added to this list. 38 C.F.R. § 3.809(d).

Where the criteria for assistance in securing specially adapted housing are not met, one grant for special home adaptation will be provided to a Veteran with service-connected disability rated as permanent and total resulting in one of the following: blindness in both eyes (as further defined); or the anatomical loss or loss of use of both hands. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b).  Via an amendment effective October 25, 2010, deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, full thickness or subdermal burns that have resulted in contractures with limitation of motion of one or more extremities or the trunk, and residuals of an inhalation injury (as further defined) were added to this list of qualifying circumstances. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b)(2).  Via an amendment effective September 12, 2014, the definition of blindness was revised (as further defined) and the criterion that the service-connected disability be rated permanent and total was eliminated for this circumstance.  38 C.F.R. § 3.809a(b)(2).

The phrase 'preclude locomotion' is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(c).  Loss of use of a hand or a foot exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. 38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  The determination of whether or not such loss exists is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of a hand and balance, propulsion, etc., in the case of a foot could be accomplished equally well by an amputation stump with prosthesis. Id.  Extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity by 3.5 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop accompanied by other characteristics is considered loss of use. Id.  

The Veteran filed a claim of entitlement for the specially adapted housing grant in January 2008.  The Veteran claimed his service-connected loss of his right foot satisfied the criteria for this benefit.  In an August 2008 VA 26-4555 Veterans Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant under Title 38 U.S.C. 2101 (a) or (b), the Veteran described having his right foot amputated due to his diabetes.  At that time, he indicated his bathroom doors were not wide enough for him to pass through with his walker.  

The Veteran essentially repeated the contents of his claim in a July 2009 statement, wherein he described not being able to enter his bathroom without leaving his walker because the door frame was too small for the walker.  He again described needing special adaptive housing in his November 2011 notice of disagreement, arguing he needed his bathroom doorways widened and his bathtub altered to accommodate his disability as a result of his right foot amputation.  

The Veteran is service-connected for coronary artery disease, rated 100 percent, depressive disorder, rated 50 percent disabling, peripheral artery disease in the right lower extremity, rated 40 percent, symes amputation in the right lower extremity, rated 40 percent, peripheral artery disease in the left lower extremity, rated 20 percent, diabetes mellitus, rated 20 percent, diabetic retinopathy, rated 10 percent, a low back disability, rated 10 percent, impotence, rated noncompensable, and kidney disease with hypertension, rated noncompensable.  Clearly, the Veteran's right foot amputation constitutes the anatomical loss or loss of use of the right lower extremity.  Thus, to merit assistance in securing specially adapted housing, the Veteran must show loss of use of his left lower extremity, blindness in both eyes, having only light perception, residuals of an organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or the loss of use of one upper extremity which combines with the anatomical loss of the lower extremity to affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The Board finds that the Veteran does not satisfy any of these criteria.  

VA treatment records from September 2009 document the Veteran attending a podiatry appointment.  The Veteran reported having a new prosthetic for his right lower extremity that fit well and did not rub.  Subsequent podiatry reports in May 2010 document the Veteran reporting doing very well with his amputation with prosthesis.  The Veteran denied any complaints.  The Veteran reported working at his pallet company and remaining active.  This evidence tends to show that the Veteran's peripheral neuropathy of his left lower extremity does not result in the loss of use of that extremity.  The Veteran does not have blindness in both eyes, nor does he have an organic disease or injury.  The Veteran does not have the loss of use of either upper extremity.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for assistance in securing specially adapted housing.  Additionally, none of the criteria for entitlement to special home adaptation have been met.  

The Board finds that the preponderance of the evidence is against the claims for specially adapted housing and home adaptation benefits.  There, these claims are denied.  There is no reasonable doubt to be resolved as to these issues.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to specially adapted housing or special home adaptation is denied.

	

______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


